                       Case 1:21-mj-00333-GMH Document 5 Filed 03/24/21 Page 1 of 1



AO 442 (Rev. 11111)   Arrest Warrant




                                                   UNITED STATES DISTRICT COURT
                                                                                                         for the

                                                                                        District of Columbia

                   United States of America
                               v.                                                                            )
                                                                                                            ) Case: 1:21-mj-00333
                   ERIC V. VON BERNEWITZ                                                                    ) Assigned To: Harvey, G. Michael
                                                                                                            ) Assign. Date: 3/23/2021
                                                                                                            ) Description: Complaint wI Arrest Warrant
                                                                                                            )
                              Defendant


                                                                                ARREST WARRANT
To:        Any authorized law enforcement officer


           YOU ARE COMMANDED                               to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        ERlC....,_V~V.......,_O'-'NJ-O,B ..•..E•..•.R~NE"-'-'-WI.._._..._.LT_._Z.._                                                                    _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment           0 Superseding Indictment                                        0 Information                 0 Superseding Information                    11: Complaint
o     Probation Violation Petition                        0 Supervised Release Violation Petition                                          0 Violation Notice         0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § I 752(a)(I)           and 18 U.S.C. § 1752(a)(2)                                   - Knowingly             Entering          or Remaining      in any Restricted
Building    or Grounds       Without            Lawful Authority;
40 U.S.C. § 51 04(e)(2)(D)                and § 5104(e)(2)(G)                          - Violent Entry and Disorderly                        Conduct      on Capitol Grounds.




Date: _~O~3~/2=3~/2=O=2~1
                      _
                                                                                                                                           Issuing officer's signature

City and state:                        Washington, D.C.                                                                G. Michael           Harvey,     U.S. Magistrate      Judge
                                                                                                                                             Printed name and title


                                                                                                      Return

           This warrant was received on (date)                           03/l3/l(l ~I , and the person                                   was arrested on (date)    3 /74 /Zb2-1
at (city and state)   56CI iZeOOLMCe. t<Ol.()                              ctaafttpcde                           V /l4y'YlI    &'\   •


Date:     5/24        JZ()2..1
                                                                                                                              c:2~er's                       signature
